UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL BUSH WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:03-cr-00146-AW-2; 8:07-cv-01790-AW)


Submitted:   June 15, 2010                    Decided:   July 2, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.   Robert K. Hur, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Bush Wright appeals the district court’s order

denying      relief     on       his      28     U.S.C.A.         § 2255       (West   Supp.     2010)

motion.      We granted a certificate of appealability on Wright’s

claim that counsel was ineffective in failing to object to the

use of a conviction for second-degree burglary in the District

of    Columbia     as       a    predicate         conviction          for     sentencing      Wright

under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)

(2006).      After further consideration, we affirm.

              In      order          to    succeed          on    a    claim      of    ineffective

assistance of counsel, a movant must show:                                     (1) that counsel’s

performance fell below an objective standard of reasonableness;

and (2) that counsel’s deficient performance was prejudicial.

Strickland       v.     Washington,              466 U.S. 668,      687-88     (1984).      In

evaluating counsel’s performance, the court indulges a strong

presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance.                                 Id. at 689.         Further,

the    reviewing            court         must     evaluate           the      reasonableness      of

counsel’s performance within the context of the circumstances at

the time of the alleged errors, rather than with the benefit of

hindsight.            Id.       at    690.         To       satisfy      the    second    prong     of

Strickland, a defendant must show a reasonable probability that,

but    for   counsel’s           unprofessional               errors,       the   result    of     the

proceeding would have been different.                             Id. at 694.

                                                       2
              Wright     was   sentenced         in    2004,     and    his       conviction

became final in 2006.          At that time, the use of a prior burglary

conviction     as    a   predicate     for       sentencing      under      the     ACCA    was

governed by the Supreme Court’s decision in Taylor v. United

States, 495 U.S. 575 (1990).              Taylor held that burglary as used

in § 924(e) must include “an unlawful or unprivileged entry.”
495 U.S. at 598.          The district court correctly recognized that

neither the Washington, D.C. second-degree burglary statute nor

Wright’s       underlying        indictment             includes        this        element.

Importantly,        however,    Taylor       reserved         the     interpretation         of

§ 924(e)’s residual clause, which states that the ACCA can still

apply   if     a    felon-in-possession’s             prior    felony       was     one    that

“otherwise involves conduct that presents a serious potential

risk     of        physical    injury        to         another.”              18     U.S.C.

§ 924(e)(2)(B)(ii).            The     Taylor          Court        noted    that     “[t]he

Government remains free to argue that any offense -- including

offenses similar to generic burglary -- should count towards

enhancement [under § 924(e)(2)(B)(ii)].” 495 U.S. at 600 n.9.

              Wright     correctly     notes       that    the       Supreme      Court,     in

Begay v. United States, 553 U.S. 137, 144-47 (2008), narrowed

the definition of a violent felony under the residual clause of

the    ACCA    to    include    only     crimes        that     involve       “purposeful,

violent,      and   aggressive    conduct”         similar       to    burglary,      arson,

extortion, or use of explosives.                      However, Wright’s counsel at

                                             3
sentencing in 2004 cannot be held responsible for forecasting

future     interpretations       of    the     statute.            Thus,     counsel’s

performance was not deficient when he did not assert an argument

based    on    the   principles       announced      in     Begay.         See     United

States v.     McNamara,    74 F.3d 514,   516-17       (4th    Cir.    1996)      (an

attorney’s     failure    to    anticipate     a     new    rule    of     law    is   not

constitutionally deficient).

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented       in    the     materials

before   the    court    and    argument     would    not    aid     the    decisional

process.

                                                                                 AFFIRMED




                                         4